DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objections to the Specification have been withdrawn in light of the amendments, filed 10/24/2022.
The objections to claims 4-5 have been withdrawn in light of the amendments to the claims, filed 10/24/2022.
The rejection of claim 6 under 35 U.S.C. 112(b) has been withdrawn in light of the amendments, filed 10/24/2022.
Applicant’s arguments, see Remarks, filed 10/24/2022, with respect to the rejections of claims 1-8 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. The rejections of the claims under 35 U.S.C. 102(a)(1) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made, as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13-14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the programmable robot of claim 1, “wherein the plurality of lights are coordinated with the plurality of wireless commands by color”. It is unclear how the plurality of lights are coordinated with commands by color, as commands (i.e., move forward, move backward, turn right, turn light, etc.) do not comprise color.
Claim 9 is further rejected for the following: “wherein the plurality of lights are coordinated with the plurality of wireless commands”. That is, claim 1 previously states that the plurality of lights have characteristics coordinated with the plurality of directional commands, as opposed to all commands wirelessly received (Claim 1, ln. 13-14). Accordingly, the claim is indefinite.
A suggested amendment is as follows: “the plurality of directional commands”.  
Claims 13-14 and 16-17 are indefinite due to the recitation of the terms “goals and sticker sheets”. It is unclear what constitutes the recited goals and sticker sheets of the claimed “kit”, and no further guidance can be found in the Specification or drawings. Accordingly, the claims are indefinite.
Claims 13-14 are further rejected for indefiniteness because it is unclear whether the claims are intended to be independent claims, or alternatively dependent claims that depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter “Gupta”) (U.S. Pub. 2015/0364060 A1) in view of Choi (U.S. 7,291,054 B2).
Regarding claim 1, Gupta discloses a programmable robot (Fig. 1A, #100; Abstract) comprising:
a body (Fig. 1A-1B, #100) including a plurality of lights (Fig. 1B, #120; [0026]; [0028], where an output of the interactive robot can include a visual output comprising controllable lighting system(s), such as individually indexed light emitting elements (LEDs), wherein each light emitting element can be individually controlled by the processor);
a pair of drive wheels rotatably coupled to the body (Figs. 1A-1B, #110; [0025-0027], where motion devices of the interactive, wheeled robot shown in Fig. 1A can include controllable mechanical elements such as motorized wheels (e.g., a drivetrain)); 
a pair of electric motors in the body for driving the drive wheels (Fig. 1B, #110, “Motors/components”; [0027], where motion devices can include controllable mechanical elements);
a receiver unit configured to wirelessly receive a plurality of commands from a programming device (Abstract; [0023]; [0031], where a communication module of the robot can be a receiver that is in wireless communication with an application operable on a user device and which receives a series of programming inputs from the user at the programming interface application on the user device); 
a sensor configured to sense a surrounding environment of the programmable robot (Fig. 1B; #140; [0030]); and
a controller operably connected to the receiver unit and the sensor (Fig. 1B; #170, processing unit), the controller configured to control operation of the electric motors in response to the plurality of directional commands received from the receiver unit and a data signal received from the sensor ([0033], where the processing unit can operate the robot based on instructions (commands) received from the programming interface application and additionally based on sensor measurements), 
wherein the plurality of lights have characteristics coordinated with a plurality of commands ([0028], where the visual output of the robot can include a set of individually indexed light emitting elements, wherein each light emitting element can be individually controlled by the processor; [0063], where a first light output, such as a red light emitted by a light emitting element, can be assigned to a first button).
Gupta broadly states that the motion devices of the robot can include controllable mechanical elements and other suitable motion devices, such as “Motors/components 110” (Fig. 1B; [0027]). While Gupta does not explicitly state “a pair of electric motors in the body for driving the drive wheels”, Choi teaches that limitation (Fig. 8; Col. 3, ln. 1-5, 33-39). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate separate electric motors to separately drive each of the drive wheels, as taught by Choi, for greater control over the robot (Choi, Col. 5, ln. 27-30, where the two motors 42 and 43 react to signals to activate the body to move in different selected direction in the form of wheels 25 and/or 26).
Additionally, Gupta does not explicitly disclose a plurality of directional commands; however, Choi teaches wherein programming inputs (commands/keys) can include moving forward, backward, turning left, or turning right (Col. 4, ln. 38-40). It would have been obvious to one of ordinary skill in the art at the time of filing that the programming inputs (movement commands) disclosed in Gupta ([0042]; [0049], where programming inputs can be programming components, programming routines, scripts, or any suitable configuration that can direct control instructions of a robot and can define a control path) include directional commands, as taught by Choi, in order to move the physical robot in space.
Moreover, while Gupta does not explicitly disclose wherein the plurality of lights have characteristics coordinated with the plurality of directional commands, such that each one of the plurality of lights is configured to illuminate during execution of a corresponding one of the plurality of directional commands, the characteristics of the plurality of lights representing the respective ones of the plurality of directional commands for reinforcing a learning experience of a child in control of the programmable robot via the programming device, Choi teaches where light reactions on the toy (robot) are generated based on selected keys (Abstract; Col. 1, ln. 27-36; Col. 4, ln. 20-24, where lights can be activated to coordinate with the movement of the toy), wherein the selected keys may include a plurality of directional keys (Col. 4, ln. 38-40), and further, where the LED light acts, reacts, and matches the programming (Col. 7, ln. 25-27). It would have been obvious to one of ordinary skill in the art at the time of filing to effectuate light reactions on the toy (robot) of Gupta that coordinate with the different keys on the remote controller, as taught by Choi, in order to promote interactive learning of remote control programming (Choi, Col. 1, ln. 26-27; Col. 4, ln. 15-16).

Regarding claim 2, Gupta discloses wherein the plurality of commands includes a conditional command to control movement of the programmable robot in response to the data signal received from the sensor ([0033-0034]; [0044]; [0087]; [0093]; [0096], where the robot can be configured with a personality configuration, wherein the personality configuration can define output responses to inputs, such as if the robot detect a change in lighting it should perform a dance, and/or the robot should avoid objects when driving; [0050], where the set of programming inputs received through the programming interface application can represent a conditional statement).

Regarding claim 3, Gupta discloses where motion devices of the interactive, wheeled robot can include controllable mechanical elements, such as motorized wheels (e.g., a drivetrain), among other components, such as motors (Figs. 1A-1B, #110; [0025-0027]), and further discloses a left motor decoder and right motor decoder ([0065]). While Gupta does not explicitly disclose a pair of electric motors in the body for driving the drive wheels, Choi teaches that limitation (Fig. 8; Col. 3, ln. 1-5, 33-39). Moreover, while Gupta does not explicitly disclose wherein each of the electric motors is configured to separately drive one of the drive wheels, Choi teaches that limitation (Fig. 19, #42, 43; Col. 3, ln. 36-39, where motor 42 operates wheels 25, and motor 43 operates wheel 26). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate separate electric motors to separately drive each of the drive wheels, as taught by Choi, for greater control over the robot (Choi, Col. 5, ln. 27-30, where the two motors 42 and 43 react to signals to activate the body to move in different selected direction in the form of wheels 25 and/or 26).

Regarding claim 9, Gupta does not explicitly disclose wherein the plurality of lights are coordinated with the plurality of directional commands by color. However, Choi teaches that limitation (Abstract; Col. 1, ln. 27-36; Col. 4, ln. 20-24; Col. 7, ln. 25-27, where the lights are coordinated to match the programming commands). It would have been obvious to one of ordinary skill in the art at the time of filing to effectuate light reactions on the toy (robot) of Gupta that coordinate with the different programming command keys on the remote controller, as taught by Choi, in order to promote interactive learning of remote control programming (Choi, Col. 1, ln. 26-27; Col. 4, ln. 15-16).

Regarding claim 12, Gupta discloses an arm configured to attach to the programmable robot in a snap-fit manner (Fig. 1A, depicting attaching an accessory to the programmable robot in a snap-fit manner; [0027], where attachments include motorized appendages and/or accessories (head, legs, feet, arms, ball launcher, eyes, etc.)). 

Regarding claim 13, Gupta and Choi teach the programmable robot of claim 1, as discussed above. Further, Gupta discloses at least one of the accessories of the group of accessories consisting of: detachable robot arms, coding cards, boards, sticks, cubes, cones, flags, balls, goals, and sticker sheets (Fig. 1A, depicting attaching an accessory to the programmable robot in a snap-fit manner; [0027], where attachments include motorized appendages and/or accessories (head, legs, feet, arms, ball launcher, eyes, etc.)). 

Regarding claim 14, Gupta and Choi teach the programmable robot of claim 1, as discussed above. Further, Gupta discloses at least two of the accessories of the group of accessories consisting of: detachable robot arms, coding cards, boards, sticks, cubes, cones, flags, balls, goals, and sticker sheets (Fig. 1A, depicting attaching an accessory to the programmable robot in a snap-fit manner; [0027], where attachments include motorized appendages and/or accessories (head, legs, feet, arms, ball launcher, eyes, etc.; Fig. 11; [0083], where a control path can be defined or limited by an animation design document associated with paths on a physical map (i.e., mat, etc.) (board), wherein the robot can use markers on the physical map to locate the physical start point on the map corresponding to the control path start path and automatically traverse along the selected control path).

Allowable Subject Matter
Claims 4-8, 10-11, 15, and 18-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the previously cited references disclose, teach, or suggest a programming device including an object detection button configured to selectively enable the sensor and enable at least one user-programmable conditional command responsive to the data signal from the sensor;
None of the previously cited references disclose, teach, or suggest a method using a handheld button-based programming device including an object detection button generating a conditional instruction block, the method comprising…actuating the object detection button of the handheld button-based programming device to generate a conditional instruction block for the programmable robot; [and] actuating the at least one maneuvering button of the handheld button-based programming device directly after selecting the object detection button and repeating the step one or more times to generate an alternate sequence of move instructions for the programmable robot as part of the conditional instruction block;
None of the previously cited references disclose, teach, or suggest wherein the body includes a power switch having a CODE position configuring the controller for user-programming of movement control via the programming device, the power switch further having a LINE position configuring the controller for black line following via the sensor; and
None of the previously cited references disclose, teach, or suggest wherein the object detection sensor is inactive unless programmed by the child in control of the programmable robot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Makeblock mBot – This reference teaches three modes of operation that include an obstacle avoidance mode, a line-follow mode, and a manual control mode. The mBot has a line follower sensor that, when in line-follow mode, allows the mBot to travel freely along various black and white lines. Moreover, when in manual control mode, the user can use the remote control or the app to program the mBot directly. However, the power switch on the body of the mBot only has on/off modes, while the three modes discussed above are set through the application/user interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715